DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 05/24/2022. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, (US20170124296) “Baldwin” and further in view of Shlomai, et al (US 20100070971) “Shlomai”.

Regarding claim 1, Baldwin teaches:  A method of controlling access to a computer executable software application according to at least one software license agreement using non-transitory client computer software installed on a client computer of a plurality of client computers and non-transitory server computer software installed on at least one server computer that is communicatively coupled to the client computer and to the plurality of client computers in a distributed system through a computer network, the method comprising: 
	Examiner notes that the phrase ‘controlling access to a computer executable software application according to at least one software license agreement using non-transitory client computer software installed on a client computer of a plurality of client computers and non-transitory server computer software installed on at least one server computer that is communicatively coupled to the client computer and to the plurality of client computers in a distributed system through a computer network’ is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).
	detecting, by the client computer software executing on the client computer, […] the software application on the client computer; ([0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, in order for the system of Baldwin to suspend or terminate access to digital content, the system must detect an attempted initiation of the software application on the client computer.
	suspending, by the client computer software […], an execution process of the software application; ([0086] In some embodiments, a remedial action can include simply presenting a user with a warning or message indicating that the user is suspected of misusing digital content. Although several examples of remedial actions are given, these are just some examples and are not meant to be limiting. [0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	determining, by the client computer software executing on the client computer, that the software application is subject to a plurality of software license entitlement criteria (e.g. by data defining restrictions)  defined by the at least one [software license agreement] (e.g. specific agreement for each user/location/time/etc.); ([0072] Further, the user's account can be updated with data defining restrictions associated with the digital content, such users authorized to access or use the digital content, geographic locations where the digital content can be accessed, times during which the digital content can be accessed, etc.)
	requesting (e.g. working together to provide), by the client computer software executing on the client computer and from the server computer software executing on the server computer, a license for a usage of the software application on the client computer; ([0063] In network 100, digital content delivery system 104 and client-side digital content delivery device 106 can work together to provide users with access to digital content, as well as to enforce access and/or usage restrictions on the digital content. [0061] Digital content can also include licensed content, such as movie rentals, movie purchases, music rentals, etc., that can be restricted for use by a specified person or audience, during specified times, etc.)
	determining, by the server computer software executing on the server computer (e.g. Authorization Module), that the usage of the software application on the client computer satisfies (e.g. updating the users account) the plurality of software license entitlement criteria; (Fig. 6, Authorization Module 602, Authorization Checking Module 604, [0072] Further, the user's account can be updated with data defining restrictions associated with the digital content)
	providing, by the server computer software executing on the server computer and to the client computer software executing on the client computer, a license (e.g. authority to view) for the usage of the software application on the client computer; and ([0124] As shown in FIG. 6, client-side application 108 includes authorization module 602. Authorization module 602 can be configured to authorize a viewing device to present digital content received by client-side digital content delivery device 106 from digital content delivery system 104. Authorization module 602 can detect that client-side digital content delivery device 106 is paired to a viewing device.)
	resuming, by the client computer software executing on the client computer, the initiation of the execution of the software application on the client computer, whereby the client computer executes the software application ([0083] In some embodiments, a remedial action can include causing client-side digital content delivery device 106 to suspend performance of digital content. In contrast to terminating performance of digital content, suspending performance can include pausing performance of the digital content. This can be for a specified period of time or until a command is received to resume performance.)

Baldwin does not explicitly state ‘detecting an initiation of execution of the software application’ or ‘software license agreement’, however, Shlomai  teaches:
	‘detecting an initiation of execution of the software application’ ([0027] The installation monitor 145 is a virtual service that detects the launch and termination of application installation files. Upon detection of an installation attempt, the installation monitor 145 launches the Encapsulator 140 in order to generate a virtual application that functions as the application that the user attempts to install.)
	 software license agreement ([0024] The Encapsulator 140 creates, for each virtual application, an application on demand (AOD) file that includes all of the resources that a virtual application needs to run within the virtual environment. An AOD file generated by the Encapsulator 140 includes an internal virtual services manager, a digital rights management layer, a connectivity layer, and a protection layer.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the specific detection and suspension of applications and the software license agreements of Shlomai so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. As Shlomai states: [0016] The system comprises a monitor for at least detecting an attempt for installation of a software application on a locked-down computer; an Encapsulator for generating a virtual software application corresponding to the software application, wherein the virtual software application is generated in a virtual environment; and a bridge agent for enabling the execution of the virtual software application in the virtual environment.
In regards to claim 11, system claim 11 corresponds generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Baldwin teaches: The method of claim 1, wherein the plurality of software license entitlement criteria comprise criteria regarding at least: 
	concurrent jobs, concurrent nodes, concurrent users (e.g. number of computers), list of sites, list of nodes, list of users, list of domains (e.g. geographic locations), list of groups, list of skills, and list of pools ([0062] Restrictions can include any type of restriction regarding accessing and/or using the digital content, such as a specified user or specified set of users that can access and/or use the digital content, a specified time period during which the digital content can be accessed and/or used, a specified geographic location where the digital content can be accessed and/or used, restrictions on how the digital content can be accessed and/or used, restrictions on whether the digital content can be copied and/or shared, etc.)
	In regards to claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Baldwin teaches: The method of claim 1, further comprising: 
	detecting, by the client computer software executing on the client computer, an initiation of a second software application on the client computer; ([0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	suspending, by the client computer software executing on the client computer, an execution process of the second software application; ([0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	determining, by the client computer software executing on the client computer, that the second software application is subject to an enterprise wide license for the second software application; ([0072] Further, the user's account can be updated with data defining restrictions associated with the digital content, such users authorized to access or use the digital content, geographic locations where the digital content can be accessed, times during which the digital content can be accessed, etc.)
	requesting, by the client computer software executing on the client computer and from the server computer software, a license for a usage of the second software application on the client computer; ([0063] In network 100, digital content delivery system 104 and client-side digital content delivery device 106 can work together to provide users with access to digital content, as well as to enforce access and/or usage restrictions on the digital content. [0061] Digital content can also include licensed content, such as movie rentals, movie purchases, music rentals, etc., that can be restricted for use by a specified person or audience, during specified times, etc.)
	storing, by the client computer executing on the client computer, transaction information for the usage of the second software application on the client computer; and ([0069] To facilitate the various services provided by digital content delivery system 104, a user can create a user account with digital content delivery system 104. The account information for each created user account can be maintained in user account database 110. User account database 110 can store profile information for each user account, including a unique account identifier identifying the user account, personal information, username, password, email address, home address, credit card information, banking information, etc. User account database 110 can also include account management information, such as data storage locations, security settings, personal configuration settings, device identifier for client-side digital content delivery devices 106 that are authorized to access the user account, etc.
	resuming, by the client computer software executing on the client computer, the initiation of the second software application on the client computer, whereby the client computer executes the second software application ([0083] In some embodiments, a remedial action can include causing client-side digital content delivery device 106 to suspend performance of digital content. In contrast to terminating performance of digital content, suspending performance can include pausing performance of the digital content. This can be for a specified period of time or until a command is received to resume performance.)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)) as the combination of Baldwin and Liu clearly teach the above limitations. Therefore, the limitations of claim 3 are not given patentable weight though Examiner has address prior art that teaches.
In regards to claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Baldwin teaches: The method of claim 1, further comprising: 
	recording, by the server computer software executing on the client computer, transaction information for the usage of the software application on the client computer, ([0541] A main store for all subscriber/customer information is the Subscriber database. As part of subscriber management system, this store holds the relevant customer information. Among those are: user accounts and related customer identifiable information, related household information, customer preferences, payment and billing, device subscription and management, purchase history, related search history, concession and credential transaction history, and all subscriber settings that can be accessed either via the mobile applications or the webpage.)
wherein the transaction information comprises at least: 
	software application identification, client computer identification, usage duration, and software license entitlement criteria satisfaction data ([0542] The subscriber database also stores the Universal User Profile. This serves as the store for end users services—like accessing viewing history, purchasing history, cross-device pause/resume, authentication, preferred settings and others.)
	In regards to claim 16, system claim 16 corresponds generally to method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Baldwin teaches: The method of claim 1, wherein 
	no part of the software application is encrypted.
	Examiner notes as best understood, the portion of the limitation which recites “no part of the software application is encrypted” is non-functional descriptive material describing the state of the software, however, the fact the software is, or is not encrypted, fails affect how any of the positively recited steps are performed.  For example, the client computer software does not operate differently based on the encrypted state of the software application.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
In regards to claim 17, system claim 17 corresponds generally to method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Baldwin teaches: The method of claim 1, further comprising: 
	receiving, by the client computer software executing on the client computer, an account chargecode (e.g. embedded code) associated with a user of the software application; ([0144] In some embodiments, the sonic signals can be embedded with a code. For example, the code can include data identifying digital content delivery system 104 that client-side digital content delivery device 106 can use to transmit the authorization message.)
	providing, by the client software executing on the client computer and to an accounting component, the account chargecode; and ([0144] The code can also include an identifier identifying the digital content and/or client-side digital content delivery device 106.
	storing, by the accounting component, software usage data (e.g. confirmation message) comprising at least the chargecode in association with at least an identification of the user of the software application; wherein (As another example, the code can include a unique confirmation code that was received from digital content delivery system 104. Mobile computing device 802 can transmit some or all of the embedded code to digital content delivery system 104 as part of the confirmation message.
	the software usage data may be searched for specific usage criteria ([0145] Digital content delivery system 104 can be configured to monitor confirmation messages received from client-side digital content delivery device 106 and determine whether a number of unconfirmed sonic signals meets or exceeds a threshold number of allowable unconfirmed sonic signals.
	In regards to claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Baldwin teaches: The method of claim 1, further comprising 
	installing the software application on the client computer using a configuration application that configures the client computer to perform the detecting using the client computer software ([0502] Next, the end user downloads a mobile application. The first run scenario after installation (from the app respective app store), guides the end user through the next steps of the installation process.)

Baldwin does not explicitly teach ‘installation configuration’, however Liu, teaches:
	installing the software application on the client computer using a configuration application that configures the client computer to perform the detecting using the client computer software ([0023] A determination is made as to whether the package requires special installation handling (Step 62). For example, certain packages ("custom packages") require partial installation and configuration during installation on the end-user computer.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the specific detection and suspension of applications and the software license agreements of Shlomai so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. As Shlomai states: [0016] The system comprises a monitor for at least detecting an attempt for installation of a software application on a locked-down computer; an Encapsulator for generating a virtual software application corresponding to the software application, wherein the virtual software application is generated in a virtual environment; and a bridge agent for enabling the execution of the virtual software application in the virtual environment.
	In regards to claim 20, system claim 20 corresponds generally to method claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, (US20170124296) “Baldwin”, Shlomai, et al (US 20100070971) “Shlomai” and further in view of White (How Computers Work, Que Corp, 2004).

Regarding claim 4, Baldwin nor Shlomai teach how computer software configures a computer, however, White teaches: The method of claim 1, wherein 
the client computer software configures the client computer to display an error message for a failed software application execution attempt, wherein the error message identifies associated software license entitlement criteria failures (“a computer program comprising machine-readable instructions to cause a processing device to implement [instructions] (See at least White p. 4; see also pp. 8-9; pp. 12-13; p. 80).  In reference to the claim language “the client computer software configures the client computer to display an error message for a failed software application execution attempt, wherein the error message identifies associated software license entitlement criteria failures”, this is merely a recited intended use of the claimed computer program.  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  In this instance, White is sufficient in terms of art since the method is not functionally tied to the computer program/medium, rather, it merely conveys the intended use.  
For compact prosecution purposes, if claim 4 is amended in a manner suggesting a positively recited step such as “displaying, by the client computer, an error message for a failed software execution attempt…”, the current 35 U.S.C. 103 rejection on claim 4 would be withdrawn.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the specific detection and suspension of applications and the software license agreements of Shlomai and the display capability of White so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. 

In regards to claim 14, system claim 14 corresponds generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Baldwin nor Shlomai teach how computer software configures a computer, however, White teaches: The method of claim 1, wherein 
	the client computer software configures the client computer to bypass requesting, by the client computer software and from the server computer software, a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer (“a computer program comprising machine-readable instructions to cause a processing device to implement [instructions] (See at least White p. 4; see also pp. 8-9; pp. 12-13; p. 80).  In reference to the claim language “the client computer software configures the client computer to bypass requesting, by the client computer software and from the server computer software, a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer”, this is merely a recited intended use of the claimed computer program.  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  In this instance, White is sufficient in terms of art since the method is not functionally tied to the computer program/ medium, rather, it merely conveys the intended use.  
For compact prosecution purposes, if claim 5 is amended in a manner suggesting a positively recited step such as “bypassing the request, by the client computer, for a license for the usage of the software application …”, the current 35 U.S.C. 103 rejection on claim 5 would be withdrawn.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the specific detection and suspension of applications and the software license agreements of Shlomai and the display capability of White so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. 
In regards to claim 15, system claim 15 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, (US20170124296) “Baldwin”, Shlomai, et al (US20030182563) “Shlomai” and further in view of Kadiyala et al (US20120185820) “Kadiyala”

Regarding claim 9, Baldwin teaches: The method of claim 1, wherein 
	at least the client computer software and the server computer software comprise [subroutines] configured to store [] files comprising at least routines identifications, variable values, and timestamps ([0048] “MODULE” in this context refers to logic having boundaries defined by function or subroutine calls, branch points, application program interfaces (APIs), or other technologies that provide for the partitioning or modularization of particular processing or control functions. Modules are typically combined via their interfaces with other modules to carry out a machine process. A module may be a packaged functional hardware unit designed for use with other components and a part of a program that usually performs a particular function of related functions.)

Neither Baldwin nor Shlomai explicitly teach ‘debug file generators’, however Kadiyala, teaches:
	at least the client computer software and the server computer software comprise internal debug log generators configured to store debug files comprising at least routines identifications, variable values, and timestamps ([0008] The debugger generator takes in a description of the instruction set of a target processor, along with the call stack layout, and generates a debugger that to specific to a target processor. The debugger thus generated can the hooked up to either the cycle-based simulator described above, or to the actual hardware chip. The call stack interpretation, unwinding of the call stack, disassembly of instructions, the number and nature of registers on the target machine, are all automatically generated as part of the debugger generator.) 	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the specific detection and suspension of applications and the software license agreements of Shlomai and the debugging capabilities of Kadiyala so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. 
	In regards to claim 19, system claim 19 corresponds generally to method claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on page 8 of the response that 35 U.S.C. 112 rejections are moot based on amendments. Examiner finds the argument persuasive and has removed the prior 35 U.S.C. 112 rejections.
	Applicant argues on pages 8-11 of the response that the claims are eligible under 35 U.S.C. 101. Examiner finds the argument persuasive and has removed the prior 35 U.S.C. 101 rejection.
	Applicant argues on pages 11-12 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically that the cited art fails to teach or suggest ‘detecting or suspending executable software application’
	Examiner acknowledges applicant’s arguments but respectfully disagrees. 	Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Baldwin (cited above) that, in combination with newly cited reference (Shlomai) read on the newly cited reference. Because applicant’s remarks do not address the newly cited portions of Baldwin or Shlomai, they are not persuasive.
	Applicant argues on pages 12 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically that the cited art fails to teach or suggest ‘distributed client-server architecture’. 
	Examiner notes that the phrase ‘the plurality of client computers in a distributed system through a computer network’ is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685  

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685